EXHIBIT 10.2
AMENDMENT NO. 2 TO REVOLVING NOTE
     This Amendment No. 2 to Revolving Note (as the same may from time to time
be amended, restated, modified or otherwise supplemented, the “Second
Amendment”), dated November 30, 2009, is from Professional Veterinary Products,
Ltd., a Nebraska corporation (“PVPL”), ProConn, LLC, a Nebraska limited
liability company (“ProConn”), and Exact Logistics, LLC, a Nebraska limited
liability company (“Exact”, together with PVPL and ProConn, collectively and
individually herein referred to as “Borrower”), to and in favor of First
National Bank of Omaha, a national banking association (“Bank”).
RECITALS
     I. Borrower executed and delivered to Bank a Revolving Note dated
November 14, 2006, as amended on August 21,2009 (as the same may from time to
time be amended, restated, modified or otherwise supplemented, the “Original
Revolving Note”).
     II. The Original Revolving Note was given in connection with, and governed
by, the Loan Agreement dated November 14, 2006 by and among Borrower and Bank,
as amended on September 17, 2007, November 19, 2008 and August 21,2009 (as the
same may from time to time be amended, restated, modified or otherwise
supplemented, the “Loan Agreement”).
     III. Capitalized terms used herein which are not otherwise defined herein
shall have the respective meanings ascribed thereto in the Loan Agreement.
     IV. Borrower has requested that certain terms and conditions of the Loan
Agreement be amended to extend the maturity date of, and implement an interest
rate floor with respect to, the revolving credit facility provided by the Loan
Agreement, and desires to amend certain terms and conditions of the Original
Revolving Note in connection therewith.
     Accordingly, in consideration of the Recitals and the terms and conditions
herein set forth, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower and Bank agree as follows:
AGREEMENT
     1. The first paragraph of the Original Revolving Note is hereby amended by
deleting the first paragraph in its entirety and substituting the following
first paragraph in its place:
     FOR VALUE RECEIVED, Professional Veterinary Products, Ltd., a Nebraska
corporation (“PVPL”), ProConn, LLC, a Nebraska limited liability company
(“ProConn”), Exact Logistics, LLC, a Nebraska limited liability company
(“Exact”, together with PVPL and ProConn, collectively and individually herein
referred to as “Borrower”), promise to pay, on or before February 1, 2010, to
the order of First National Bank of Omaha, a national banking association
(“Bank”), at the Bank’s office at 1620 Dodge Street, Omaha, Nebraska 68197, or
at such other address as the holder hereof may from time to time designate in
writing, the principal sum of THIRTY SEVEN MILLION FOUR HUNDRED EIGHTY THOUSAND
AND NO/100 DOLLARS ($37,480,000) or, if less, the aggregate unpaid principal
amount of all Advances evidenced by this Revolving Note (this “Note”) issued
under the Loan Agreement by and among Borrower and

1



--------------------------------------------------------------------------------



 



Bank of even date herewith (the “Loan Agreement”), together with interest from
the date the proceeds of the Advances are initially disbursed until maturity on
the principal balance from time to time remaining unpaid hereon and remaining
unpaid on February 1, 2010 (or, if later, upon payment in full), at the interest
rate, in the manner and on the dates specified in the Loan Agreement.
     2. References throughout the Loan Agreement, Notes and Collateral
Agreements to the Loan Agreement, Notes and Collateral Agreements are hereby
amended to include any amendments, restatements, modifications or supplements
thereto.
     3. Except as specifically amended herein, the Original Revolving Note shall
remain in full force and effect as originally executed.
     4. This Second Amendment shall be binding on the successors and assigns of
the parties hereto.
     5. This Second Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute but one and the same agreement.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



     Executed as of the 30 day of November, 2009.

            Professional Veterinary Products, Ltd.,
a Nebraska corporation
      By:   /s/ Tara Chicatelli         Tara Chicatelli, its Chief Financial
Officer              ProConn, LLC,
      By:   Professional Veterinary Products, Ltd.,         a Nebraska
corporation,        its Manager and sole Member            By:   /s/ Tara
Chicatelli         Tara Chicatelli, its Chief Financial Officer             
Exact Logistics, LLC,
a Nebraska limited liability company
      By:   Professional Veterinary Products, Ltd.,         a Nebraska
corporation,        its Manager and sole Member            By:   /s/ Tara
Chicatelli         Tara Chicatelli, its Chief Financial Officer             

3